Citation Nr: 1746359	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a cardiac disability, to include as secondary to hypertension and sleep apnea.

2. Entitlement to service connection for a right elbow disability, to include lateral epicondylitis and cubital tunnel syndrome.  

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for an acquired psychiatric disability, to include a phase of life problem, adjustment disorder, anxiety, and depression, and as secondary to rhinitis and sinusitis.  

5. Entitlement to service connection for sleep apnea, to include as secondary to rhinitis and sinusitis.  

6. Entitlement to service connection for chronic fatigue, to include as secondary to sleep apnea.

7. Entitlement to a compensable disability rating for rhinitis.

8. Entitlement to an increased rating for hemorrhoids, currently evaluated as noncompensable prior to January 25, 2015, and as 20 percent disabling thereafter. 

9. Entitlement to an increased rating for carpal tunnel of the left hand, currently evaluated as noncompensable prior to February 16, 2007, and as 10 percent disabling thereafter.  

10. Entitlement to an increased rating for carpal tunnel of the right hand, currently evaluated as noncompensable prior to February 16, 2007, and as 10 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1981 and August 1981 to August 2001.

These matters come before the Board of Veterans' Appeals (Board) from January 2008 and August 2010 rating decisions by the Department of Veterans Affairs' (VA) Regional Office (RO) in Chicago, Illinois.  

Briefly, the Board notes that April 2011 and November 2015 rating decisions increased the Veteran's disability ratings for his left hand, right hand, and hemorrhoid disabilities, as indicated in the issues section above.  As the ratings assigned are less than the maximum benefits available, and the Veteran has not indicated satisfaction with the ratings as assigned, these claims remain pending.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

With regard to the Veteran's psychiatric claim, the Board notes that the Veteran first filed for entitlement to service connection for "anxiety attacks" in October 2001.  A March 2002 rating decision subsequently denied entitlement to service connection for a "phase of life problem."  In January 2010, the Veteran filed a claim for entitlement to service connection for anxiety and depression.  Said claim was denied in an August 2010 rating decision, and this claim is currently pending before the Board.  However, based on the evidence of record, the Board has expanded the Veteran's psychiatric claim as reflected in the section above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In recharacterizing the issue in such a manner, the Veteran would thus be required to submit new and material evidence for his psychiatric claim to be reopened.  See 38 C.F.R. § 3.156(a) (2016).  

Similarly, the Veteran's right elbow claim was initially denied in a March 2002 rating decision.  The Veteran then requested to reopen the claim in February 2007, such that the submission of new and material evidence would typically be required. However, during the course of this appeal, additional service treatment records (STRs) were received which included findings that may be relevant to these claims.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2016).  As such, the submission of new and material is not required in this case for VA to consider the Veteran's psychiatric and right elbow claims on their merits.  
With regard to the Veteran's left hand claim, the Board notes that the Veteran did not submit a Notice of Disagreement (NOD) for this issue.  See NOD dated January 2009.  However, the RO continued to adjudicate the claim, such that the Veteran has reason to believe that this issue remains on appeal.  See Statement of the Case (SOC) dated April 2011; Supplemental SOC (SSOC) dated November 2015.  As such, the Board is obligated to address the matter at this time.  See 38 C.F.R. 
§ 20.202 (2016); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).

The Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing is of record.

Two issues have been raised by the record but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ): (1) Whether new and material evidence has been received to reopen the claim of entitlement to service connection for kidney stones (raised in a June 2013 lay statement); and 
(2) whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability, to include impingement (which was deferred in a February 2014 rating decision, but not subsequently adjudicated).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

With the exception of the Veteran's hemorrhoid, cardiac, and rhinitis claims, all issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  During the May 2017 videoconference hearing and prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to an increased disability rating for hemorrhoids; there are no questions of fact or law remaining for the Board to consider.

2.  The Veteran was not diagnosed with cardiac disability during the pendency of this appeal.  

3.  Throughout the entire rating period on appeal, the Veteran's rhinitis was not productive of greater than 50 percent obstruction of the nasal passage on both sides; complete obstruction on one side; or polyps.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an increased disability rating for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a cardiac disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for a compensable disability rating for rhinitis have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

Withdrawal

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2016).  A withdrawal of an appeal is effective when received.  38 C.F.R. 
§ 20.204(b) (3) (2016).

During the May 2017 videoconference, the Veteran indicated that he wished to withdraw his appeal for entitlement to an increased disability rating for hemorrhoids.  See May 2017 hearing transcript, p. 2.  Said withdrawal was requested prior to the promulgation of a Board decision on this matter.  Accordingly, there are no allegations of error of fact or law with respect to this claim remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal of this matter.  

Service Connection

The Board now turns to the Veteran's claim for entitlement to service connection for a cardiac disability.    

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

However, in applying these standards to the Veteran's claim, the Board does not find competent evidence of a cardiac disability existing at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  

Instead, the extensive evidence of record, to include the Veteran's VA, Department of Defense (DoD), and private treatment records, are silent for cardiac diagnoses offered at any time in the approximately 15 years since the Veteran's exit from service.  Further, said records typically report normal cardiac evaluations absent the presence of abnormalities.  See, e.g., VA examinations dated December 2001 and November 2007 (reporting no cardiac abnormalities, to include murmurs, clicks, or rubs); private treatment records dated April 2009 (noting negative results following a treadmill stress echocardiogram) and June 2011 (noting a normal systolic function; mild tricuspid regurgitation; chest tightness associated with shortness of breath but no symptoms with exertion; and palpitations associated with dizziness); VA treatment records dated February 2016, March 2016, and April 2016 (reporting no murmur, arrhythmia, or peripheral vascular problems).  This reading of the record is consistent with the Veteran's own recollection, as he indicated that he had never been diagnosed with a cardiac disability during the May 2017 videoconference hearing.  See May 2017 hearing transcript, p. 16.  As such, the Board does not find competent evidence of a cardiac disability existing at any time during the pendency of this appeal.

In offering this conclusion, the Board does not disregard the Veteran's reports of ongoing cardiac symptoms, including palpitations.  Id.  However, without proper medical training and expertise, the Veteran is not competent to render a medical diagnosis with regard to the purported symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Instead, the Board relies upon the medical evidence of record in assessing the Veteran's diagnostic history.  

Thus, the most probative evidence of record does not reflect that the Veteran has been diagnosed with a cardiac disability at any time during the pendency of this appeal.  Accordingly, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or secondary service connection is required.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Increased Rating

Next the Board addresses the Veteran's claim for a compensable disability rating for rhinitis.  Here, the rating period on appeal extends from February 16, 2006, (one year prior to the receipt of the Veteran's claim) to the present.  See 38 C.F.R. 
§ 3.400 (o)(2) (2016).

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has been evaluated against the rating criteria for Diagnostic Code 6522 for allergic or vasomotor rhinitis.  Per this Diagnostic Code, a 10 percent rating is warranted when the disability is manifested by a greater than fifty percent obstruction of both nasal passages, or complete obstruction of one nasal passage, without polyps.  A 30 percent rating is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

Thus, the Board will evaluate the evidence of record against the rating criteria set forth above.  In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In February and May 2007 lay statements, the Veteran reported nasal blockages and drainage as a result of his disability.  Said symptoms allegedly caused the Veteran ongoing chest congestion, chronic cough, and difficulty breathing.  As a result, the Veteran required the use of multiple medications to assist with managing his symptoms.  

DoD records dated May and October 2007 report the Veteran's use of various medications, to include nasal spray and antihistamines, to assist with managing his symptoms.

VA treatment records dated December 2007 indicate that examination of the Veteran's nose revealed no discharge or sepal deviation, with no polyps in the anterior turbinates.

In January and July 2009 lay statements, the Veteran reported ongoing medical treatment for such symptoms as sinus drainage, pressure, and chest congestion.  

DoD records dated July 2009 diagnose the Veteran with allergic rhinitis, as exacerbated by the Veteran's ownership of five dogs and a cat.  Upon examination, the Veteran presented with moist pink mucosa, without polyp or discharge, and with moderate congestion.  

Private treatment records dated April 2010 report ongoing sinus congestion requiring the use of medication and nasal steroids.

The Veteran underwent VA examination in February 2011.  During examination, the Veteran reported daily intermittent post nasal drip and drainage and congestion of the nasal area.  Said symptoms were managed with the daily use of antihistamines and medications, in addition to intermittent nasal sprays.  Nasal examination revealed some mild deviation of the nasal septum to both sides of the nose, but with less than 50 percent obstruction on either side.  The remainder of the nasal and throat examination was within normal limits.  As such, the Veteran was diagnosed with nonallergic rhinitis with no nasal polyps and no nasal obstruction.

DoD records from that same month classify the Veteran's disability as chronic allergic rhinitis, such that the Veteran had several allergic triggers but limited withdrawal from them.  As a result, the Veteran continued the use of nasal sprays to assist with managing his symptoms.  

In a June 2011 lay statement, the Veteran reported ongoing nasal blockage as a result of his disability. 

Subsequent DoD records dated August 2011 indicate that the Veteran's rhinitis was well-controlled with the use of medication.  

Private treatment records indicate that the Veteran solicited treatment for headaches, sinus pressure, facial pressure, and facial pain in August 2012.  At that time, the Veteran was diagnosed with mild cortical atrophy and mild bilateral ethmoid, bilateral frontal, and right sphenoid sinus disease.  As such, the Veteran underwent sinus surgery in October 2012, in part for nasal obstruction and additional symptoms as due to sinusitis.  That same month, the Veteran presented with an essentially normal postoperative examination.  A follow-up examination in November 2012 revealed mild septal deviation to the right.  The frontal sinuses were clear except for a small polypoid lesion at the base of the left frontal sinus.  Turbinates were unremarkable other than the right middle turbinate which was somewhat generous.  The ethmoid sinuses had a mild thickening of some of the anterior air cells but none were opacified.  Sphenoid sinuses were generally normal other than a small polypoid lesion at the base of the right sphenoid.  Maxillary sinuses had a marked thickening bilaterally and both were nearly opacified.  There was a very edematous ostio on the right and a lesser edematous ostia on the left.  There was a considerable worsening of the maxillary sinuses compared to a scan taken in August 2012.  As such, the Veteran was diagnosed with marked bilateral maxillary sinusitis at that time.  However, the Veteran continued to solicit treatment for ongoing symptoms through February 2013.  No evidence of discharge or masses was observed during this time.

In a June 2013 lay statement, the Veteran reported ongoing symptoms and treatment for his disability, to include his earlier surgery to reduce turbinates.  

During VA examinations in March 2014 and January 2015, the Veteran noted the ongoing use of medications and nasal sprays to assist with managing his symptoms.  Additionally, the Veteran sought treatment for chronic sinus congestion in June 2014.  

A more comprehensive VA examination was offered in September 2015.  At that time, a VA examiner reported that the Veteran's rhinitis did not cause greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  Further, there was not complete obstruction on either side as due to rhinitis.  Nasal polyps, nasal turbinates, and granulomatous conditions were explicitly denied.  As such, the VA examiner classified the Veteran's disability as moderate.  

VA treatment records dated February, March, and April 2016 report no nasal polyps.  However, March 2016 records also indicate the removal of some polypoid tissue from the left frontal sinus.  

Additionally, the Veteran underwent private sinus surgeries in March and November 2016.  However, operative reports clearly identify the surgeries as treatment for sinusitis, and not rhinitis.  Accompanying treatment records indicate that in February and March 2016, the Veteran presented with nasal airway obstruction.  In October 2016, obstruction of the Veteran's front nasal duct was reported.  In November, a polypoid/inflammatory tissue filling several ethmoid cells with frank polyps on the right and a fungus ball filling the right maxillary sinus was reported.  

The Veteran most recently underwent VA examination in January 2017.  At that time, the VA examiner reported obstruction of less than 50 percent of the nasal passage on both sides.  There was not complete obstruction on either side as due to rhinitis.  Nasal polyps and permanent hypertrophy of the nasal turbinates were explicitly denied.  Further, nasal turbinates were erythematous bilaterally without obstruction.  

During the May 2017 videoconference hearing, the Veteran reported daily sinus pressure requiring the use of medications.

Upon review of the above, the Board does not find that a compensable disability rating is warranted for the Veteran's rhinitis at any time.  

For such a rating to be warranted, the evidence of record would need to demonstrate that the Veteran's disability was productive of greater than 50 percent nasal obstruction on both sides, without polyps; complete obstruction on one side, without polyps; or of rhinitis with polyps.  However, the competent medical evidence of record does not depict such a disability picture at any time during the rating period on appeal.  Instead, multiple VA examiners have explicitly denied the existence of such nasal obstruction or polyps as to justify a compensable disability rating.  See VA examinations dated February 2011, September 2015, and January 2017; see also DoD treatment records dated July 2009.  Review of the additional evidence of record, to include VA, DoD, and private treatment records, supports this conclusion.  

The Board does not disregard the Veteran's testimony pertaining to his symptomatology.  However, without medical expertise, the Veteran is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  See Jandreau, 492 F.3d at 1376-77; Jones, 12 Vet. App. at 385.  Further, the Board notes that the Veteran is currently service-connected for multiple related disabilities, including rhinitis and sinusitis, and frequently reports the same set of symptoms for both conditions.  Thus, the Board defers to the assessment of medical professionals in evaluating the severity of the Veteran's rhinitis and its related symptomatology.  In doing so, the Board finds that numerous medical examiners have declined to assert the existence of nasal obstruction or polyps sufficient to warrant a compensable disability rating at this time.

Additionally, the Board acknowledges that the Veteran underwent multiple nasal surgeries throughout the course of this appeal.  However, said surgeries were explicitly due to the Veteran's sinusitis, and not his rhinitis.  Thus although the Board reviewed the Veteran's surgical records for reports pertaining to his rhinitis, the mere fact that the surgeries occurred does not speak to the severity of the disability currently at issue.   

Finally, the Board acknowledges that the record contains limited references to the existence of polypoid lesions or polypoid tissue present in the Veteran.  See VA and private treatment records dated November 2012 and March 2016.  However, said symptoms appear to have resolved, as the majority of medical examiners in this case have declined to assert the existence of nasal polyps in the Veteran, including subsequent to said references.  Thus, the Board finds that these isolated reports do not stand as evidence of an ongoing symptom sufficient to justify a compensable disability rating at this time.  

Accordingly, the Board finds that the Veteran's rhinitis has not demonstrated such a disability picture as to warrant a compensable disability rating during the period on appeal.  As such, the claim is hereby denied.  

Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal seeking entitlement to an increased disability rating for hemorrhoids is dismissed.  

Entitlement to service connection for a cardiac disability is denied.  

Entitlement to a compensable disability rating for rhinitis is denied.







REMAND

The Board now turns to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

Generally, the duty to assist mandates that when VA seeks to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Veteran has undergone several VA examinations in connection with the pending claims, the Board finds that these examinations are inadequate, as follows. 

Right Elbow Disability

The Veteran's right elbow was assessed during VA examination in March 2011.  At that time, the VA examiner found no evidence of right lateral epicondylitis in the Veteran.  Instead, the VA examiner asserted that the Veteran's symptoms were more consistent with cubital tunnel syndrome.  The examiner then concluded that the Veteran's current cubital tunnel syndrome would be unrelated to a lateral epicondylitis, but that an additional nexus opinion could not be rendered due to the absence of the Veteran's claims file and certain medical evidence therein.  

The Board finds this opinion to be inadequate for two reasons.  First, the Veteran's claim may be granted upon competent evidence of a disability existing at any time during the pendency of the appeal.  McClain, 21 Vet. App. at 319; Romanowsky, 26 Vet. App. at 289.  Although the VA examiner did not diagnose the Veteran with right lateral epicondylitis at that time, the additional medical evidence of record asserts such a diagnosis during the pendency of this appeal.  See DoD treatment records dated May 2007.  As such, a nexus opinion is needed with regard to each diagnosed disability of the right elbow, to include lateral epicondylitis.

Further, the VA examiner indicated that he was unable to review the claims file during examination, to include a complete copy of the Veteran's medical records.  As the March 2011 examiner's review of the record was incomplete, a remand is now warranted such that any nexus opinion obtained may be based upon a complete review of the Veteran's medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative).

Tinnitus

The Veteran underwent VA audiological examinations in November 2007 and April 2011.  At the outset, the Board finds the April 2011 examination to be inadequate for the examiner's failure to provide a nexus opinion.  

Further, although the Veteran was diagnosed with tinnitus in November 2007, the examiner concluded that it was less likely than not that the condition was related to the Veteran's military service.  In doing so, the examiner cited the Veteran's normal hearing; the lack of documentation of tinnitus in the claims file; and the lack of evidence supporting acoustic damage.  However, evidence has since been added to the record which addresses the Veteran's noise exposure and audiological symptoms during service.  See STRs dated October 1999; May 2017 hearing transcript, pgs. 4-9.  As such, the Board finds that an examination is now warranted to consider the new evidence of record, to include the Veteran's competent testimony regarding in-service noise exposure and the onset of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 

Psychiatric Disability

The Veteran most recently underwent VA psychiatric examination in June 2010, whereupon he was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  However, the VA examiner did not provide a related nexus opinion at that time.  As such, a new examination is now warranted such that the etiology of the Veteran's diagnosed psychiatric disability may be properly assessed.  See Barr, 21 Vet. App. at 303.

In doing so, the Board notes that the evidence of record indicates a possible causal link between the Veteran's psychiatric disability and several other service-connected conditions, including rhinitis and sinusitis.  See VA examination dated June 2010 (noting that some respiratory conditions may physiologically prompt anxiety).  Thus, the ordered remand will provide additional opportunity to solicit an etiological opinion from a VA examiner regarding the possible relationship between the Veteran's psychiatric and service-connected disabilities.  

Sleep Apnea and Chronic Fatigue Syndrome

Although the Veteran was diagnosed with sleep apnea upon VA examination in June 2010,  the VA examiner ultimately concluded that it was less likely than not that the disability was causally related to the Veteran's military service.  However, the evidence of record indicates that the Veteran's sleep apnea condition may be causally related to his service-connected respiratory conditions, to include rhinitis and sinusitis.  See DoD treatment records dated February and March 2016 (reviewing the Veteran's sleep apnea in relation to his nasal symptoms).  As such, a new VA examination is warranted to assess the possible relationship between the Veteran's sleep apnea and his service-connected disabilities.

Additionally, the evidence of record indicates a possible causal link between the Veteran's sleep apnea and his chronic fatigue.  See private treatment records dated December 2009.  As such, determination of the Veteran's sleep apnea claim will directly impact his chronic fatigue claim, as well, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  Said remand also provides the opportunity for the etiology of the Veteran's fatigue to be assessed by a VA examiner on both a direct and secondary basis, based upon the Veteran's competent testimony regarding his symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Carpal Tunnel

Finally, the Board notes that the Veteran's bilateral carpal tunnel was most recently assessed during VA examination in October 2015.  At that time, the VA examiner assessed the Veteran's right hand to demonstrate moderate incomplete paralysis, and the left hand to demonstrate mild incomplete paralysis.  However, a November 2015 SSOC declined to award the Veteran increased evaluations for his disabilities, as the prior month's examination was not supported by objective testing.  As such, the Veteran's representative requested new VA examinations in May 2016.  See Statement of Accredited Representative in Appealed Case dated May 2016.  

The Board finds the representative's request to be compelling.  As such, a new examination is warranted to evaluate the current severity of the Veteran's bilateral carpal tunnel, as supported by objective testing.  If said testing cannot be conducted, the examiner must clearly provide a rationale as to why that is so.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the following VA examinations to assess the nature and etiology of the claimed disabilities: (1) Right elbow; (2) tinnitus; 
(3) psychiatric; (4) sleep apnea; and (5) chronic fatigue syndrome.  The claims file and a copy of this remand must be made available for review, and the examination reports must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

Each examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a. The right elbow examiner must indicate the following:

i. Identify all right elbow disabilities demonstrated by the Veteran throughout the course of this appeal.  

ii. For each diagnosis identified, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  

b. The tinnitus examiner must indicate the following:

i. Whether the Veteran has demonstrated tinnitus at any time during the rating period on appeal;  

ii. If so, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  In doing so, the examiner must explicitly address the Veteran's STRs, to include a hearing evaluation conducted in October 1999, and the Veteran's competent testimony regarding in-service noise exposure.

c. The psychiatric examiner must indicate the following:

i. Identify all psychiatric disabilities demonstrated by the Veteran throughout the course of this appeal.  

ii. For each diagnosis identified, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  

iii.  Additionally, indicate whether it is at least as likely as not (50 percent probability or more) that each of the Veteran's psychiatric disabilities was caused or aggravated by service-connected rhinitis or sinusitis or the treatment thereof.

d. The sleep apnea examiner must indicate the following:

i. Whether the Veteran has demonstrated sleep apnea at any time during the rating period on appeal;  

ii. If so, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  

iii.  Additionally, indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by service-connected rhinitis or sinusitis or the treatment thereof.

e. The chronic fatigue examiner must indicate the following:

i. Whether the Veteran has demonstrated chronic fatigue syndrome at any time during the rating period on appeal;  

ii. If so, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  

iii.  Additionally, indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic fatigue was caused or aggravated by his sleep apnea or the treatment thereof.

In formulating the opinions, the examiners are advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Additionally schedule the Veteran for a new VA examination to assess the current nature and severity of his left and right hand carpal tunnel.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished.  All manifestations related to the Veteran's disabilities must be addressed in accordance with VA rating criteria per Diagnostic Code 8515, to include whether incomplete (mild; moderate; or severe) or complete paralysis is present in either hand.  

The VA examiner's conclusions must be supported by objective testing.  If such testing cannot be conducted, the VA examiner must clearly indicate why this is so.

3.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


